                                United States Bankruptcy Court
                                 Eastern District of Michigan

In re: Keith Anthony Morris,                                       Case No. 19-48278
                                                                   Judge: Tucker
                  Debtor.
_____________________________/

                     Debtor’s Chapter 13 Confirmation Hearing Certificate
                                   [To be completed fully]

       At the next confirmation hearing in this case, the debtor intends to: [Check ONE of the
following]

       1. ___ Request confirmation of the debtor’s plan, because all timely objections of
       creditors and the trustee have been resolved. I have emailed to the trustee a proposed
       order confirming the plan, as required in paragraph 2 of the Chapter 13 Case Management
       Order.

       2. ___ Request confirmation of the debtor’s plan, even though all timely objections have
       not been resolved. I have emailed to the trustee a proposed order confirming the plan, as
       required in paragraph 2 of the Chapter 13 Case Management Order. The parties are at an
       impasse in attempting to resolve these objections despite all reasonable efforts. The
       following are: (a) the parties whose timely objections have not been resolved; (b) their
       unresolved objections; and (c) the legal and factual issues that must be resolved by the
       Court in connection with confirmation:

              Trustee Objections:
              Issues:

              Creditor #1
              Objections:
              Issues:

              Creditor # 2:
              Objections:
              Issues:

       3. _X_ Request an adjournment of the confirmation hearing to a date determined by the
       court, due to the following good cause: Debtor is looking to do a loan modification and
       requires an adjournment to address it. Debtor has a good payment history and a working
       wage order.

       4. ___ Dismiss the case. [The Court will construe this as a motion by the debtor to
       dismiss the case under Fed.Bankr.R.P. 1017(f)(2), and the Court will enter an order of



   19-48278-tjt    Doc 47     Filed 10/18/19    Entered 10/18/19 17:03:41       Page 1 of 2
   dismissal and the case will be removed from the docket.]

   5. ___ Convert the case to chapter 7. [The Court will construe this as a notice by the
   debtor to convert to chapter 7 under Fed.Bankr.R.P. 1017(f)(3), and the Court will enter
   an order of conversion to chapter 7 and the case will be removed from the docket.]

   6. ___ Re-convert the case to chapter 7. [The case will remain on the docket and parties
   will have an opportunity to be heard.]

                                                _/s/ Christopher M. Carey______________
                                                Debtor’s Attorney
                                               Christopher M. Carey (P51527)
                                               Dario Ianni (P67517)
                                               The Carey Law Group, PC
                                               23930 Michigan Ave.
                                               Dearborn, MI 48124
                                               313-274-2999
                                               ecf@careylawgroup.net




                                           2


19-48278-tjt   Doc 47    Filed 10/18/19     Entered 10/18/19 17:03:41       Page 2 of 2
